Citation Nr: 1700166	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  09-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision that was issued in March 2008.

In an August 2015 decision, the Board, in relevant part, denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran appealed the August 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court vacated the Board's August 2015 decision with respect to this issue and remanded the issue for action consistent with a Joint Motion for Partial Remand (JMPR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has been directed to undertake action consistent with the May 2016 JMPR.  The Board interprets the JMPR to require that VA provide an examination and obtain a medical opinion regarding the nature and etiology of the Veteran's hypertension.

In the JMPR, the parties asserted that the VA medical opinion requested in April 2015 was inadequate.  The JMPR stated that although the clinician addressed the probability of a relationship between the Veteran's service-connected diabetes mellitus and his diagnosed hypertension, no opinion was provided as to what, if any, relationship exists between the Veteran's hypertension and his other service-connected disabilities; specifically, cardiovascular disease, atrial fibrillation, and peripheral neuropathies of the bilateral upper and lower extremities.  Additionally, the parties agreed that the opinion was inadequate because it failed to address whether any of the Veteran's service-connected disabilities aggravated his diagnosed hypertension.  Furthermore, the parties noted that the clinician failed to provide a rationale for the conclusion that the Veteran's diagnosed hypertension is not etiologically related to any aspect of his active service, including his presumed exposure to herbicides.  Instead, the clinician merely noted that the Veteran was exposed to Agent Orange and herbicides in service and reported his blood pressure and pulse readings from his separation examination.

Pursuant to the terms of the May 2016 JMPR, the Board must provide the Veteran with another VA examination and obtain medical opinions regarding the etiology of the Veteran's diagnosed hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all records of the Veteran's recent and pertinent VA treatment relating to hypertension.  If no records are available, the claims file must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2.  After obtaining any additional records, to the extent possible, schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of his hypertension.  The claims file, including the May 2016 JMPR and a copy of this remand must be made available to the examiner and such review should be noted in the examination report.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner must provide opinions on the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is proximately due to the Veteran's service-connected diabetes mellitus type II, cardiovascular disease, atrial fibrillation, peripheral neuropathies or some combination of these?  Please address each service-connected disability individually as indicated in the JMPR.

b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is the result of the Veteran's service-connected diabetes mellitus type II, cardiovascular disease, atrial fibrillation, peripheral neuropathies or some combination of these?  Please address each service-connected disability individually as indicated in the JMPR.

c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is aggravated by the Veteran's service-connected diabetes mellitus type II, cardiovascular disease, atrial fibrillation, peripheral neuropathies or some combination of these?  Please address each service-connected disability individually as indicated in the JMPR.

d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is etiologically related to any aspect of active military service, to include an injury or disease in-service including his presumed exposure to tactical herbicides used in Vietnam during the war?

"Aggravated" in this context is defined as a permanent worsening of the disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of a preexisting disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with the symptoms, has worsened.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The examiner must include in the medical report a thorough rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





